DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 11 recite, inter alia, a method for providing directional protection to a three dimensional feature on a substrate, the method comprising the steps of forming a multi-layer amorphous carbon-containing coating with tunable conformality on the three dimensional feature by depositing a base layer onto a horizontal surface of the three dimensional feature, the base layer comprising a first material having a first sticking coefficient and depositing a second layer over the base layer and onto a first portion of a vertical or inclined surface of the three dimensional feature, the second layer comprising a second material having a second sticking coefficient that is smaller than the first sticking coefficient, wherein the first material comprises no fluorine or less fluorine than the second material.  The inventive steps are the steps of forming the base layer comprising a first material having a first sticking coefficient and depositing a second layer over the base layer, the second layer comprising a second material having a second sticking coefficient that is smaller than the first sticking coefficient, wherein the first material comprises no fluorine or less fluorine than the second material.  Furthermore, the art of record does not disclose or anticipate the above limitation in 
Claims 12 – 19 recite, inter alia, a three dimensional device comprising a substrate having a three dimensional feature thereon, the three dimensional feature having a horizontal surface and a vertical or inclined surface and a multi-layer amorphous carbon-containing coating with tunable conformality coated over the three dimensional feature, the multi-layer amorphous coating comprising a base layer coated onto the horizontal surface of the three dimensional feature, the base layer comprising a first material having a first sticking coefficient and 4a second layer coated over the base layer and over a first portion of the vertical or inclined surface of the three dimensional feature, the second layer comprising a second material having a second sticking coefficient that is smaller than the first sticking coefficient, wherein the first material comprises no fluorine or less fluorine than the second material. The novelty of the invention is the multi-layer amorphous coating comprising a base layer, comprising a first material having a first sticking coefficient and 4a second layer coated over the base layer comprising a second material having a second sticking coefficient that is smaller than the first sticking coefficient, and wherein the first material comprises no fluorine or less fluorine than the second material.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 20 recites, inter alia, a method for manufacturing a three dimensional device, the method comprising the steps of forming a multi-layer amorphous carbon-
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Utsuno, US 2021/0151348; Canaperi, US 2020/0083345; Manna, US 2019/0385845; Bobek, US 2019/0172714; Ou, US 2018/0061628; Ji, US 2014/ 0094035; lee, US 2010/0093187 and Ishikawa, US 2010/0062612 teach methods for making various carbon films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 25, 2022